 
 
I 
108th CONGRESS
2d Session
H. R. 4510 
IN THE HOUSE OF REPRESENTATIVES 
 
June 3, 2004 
Ms. Schakowsky (for herself and Mr. Waxman) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To require the Secretary of Defense to provide to Congress copies and descriptions of contracts and task orders in excess of $1,000,000 for work to be performed in Iraq and Afghanistan. 
 
 
1.Requirement to provide to Congress copies and descriptions of contracts and task orders in excess of $1,000,000 for work to be performed in Iraq and Afghanistan 
(a)Monthly requirement as to new contracts and task ordersEach month, the Secretary of Defense shall provide to the chairman and to the ranking minority member of each of the committees of Congress specified in subsection (c) a copy of, and a description of the work to be performed under, each new contract, and each new task order issued under an existing contract, in an amount greater than $1,000,000 entered into by the Department of Defense during the preceding month for work to be performed in Iraq and Afghanistan. 
(b)Requirement as to contracts and task orders before enactmentNot later than 180 days after the date of the enactment of this Act, the Secretary of Defense shall provide to the chairman and to the ranking minority member of each of the committees of Congress specified in subsection (c) a copy of, and a description of the work performed or to be performed under, each contract, and each task order issued under an existing contract, in an amount greater than $1,000,000 entered into by the Department of Defense during the period beginning October 1, 2001, and ending on the last day of the month during which this Act is enacted for work to be performed in Iraq and Afghanistan. 
(c)CommitteesThe committees referred to in subsections (a) and (b) are the following: 
(1)The Committees on Armed Services, Government Reform, Appropriations, and International Relations of the House of Representatives. 
(2)The Committees on Armed Services, Governmental Affairs, Appropriations, and Foreign Relations of the Senate. 
 
